260 S.W.3d 732 (2007)
PULASKI COUNTY, Appellant,
Jane Doe, Intervenor,
v.
ARKANSAS DEMOCRAT-GAZETTE, INC., Appellees.
No. 07-669.
Supreme Court of Arkansas.
August 31, 2007.
PER CURIAM.
On August 30, 2007, Appellee Arkansas Democrat-Gazette, Inc., filed a motion to unseal appellate briefs after remand. The Democrat-Gazette moves to unseal any portion of the record or the file on appeal other than the CD-ROM, which remains an issue on appeal. On June 26, 2007, we granted Pulaski County's motion to stay pending appeal. On August 22, 2007, we denied the Democrat-Gazette's motion to lift the stay. Therefore, our order to stay the release of the e-mails remains in place.
We have not entered an order to seal the parties' briefs or other written portions of the file. Therefore, the Democrat-Gazette's request is proper, and our Supreme Court Clerk is instructed to make all portions of the file in this case available to the public with the sole exception of copies or transcripts of the subject e-mails, including the CD-ROM which still is at issue in this appeal. The Clerk should act immediately so this important matter can be decided expeditiously by this court.
Motion granted.
GLAZE, J., would lift the stay.